MODIFICATION OF MASTER CREDIT AGREEMENTS

THIS MODIFICATION OF MASTER CREDIT AGREEMENTS (this “Modification”) is made
effective as of October 24, 2016 (the “Effective Date”), by and among PEAK
RESORTS, INC., a Missouri corporation (“Peak Resorts”), MOUNT SNOW, LTD., a
Vermont corporation (“Mt. Snow”), SYCAMORE LAKE, INC., an Ohio corporation
(“Sycamore Lake”), BRANDYWINE SKI RESORT, INC., an Ohio corporation
(“Brandywine”), BOSTON MILLS SKI RESORT, INC., an Ohio corporation (“Boston
Mills”), DELTRECS, INC., an Ohio corporation (“Deltrecs”),  JFBB SKI AREAS,
INC., a Missouri corporation (“JFBB”; each of JFBB, Peak Resorts, Mt. Snow,
Sycamore Lake, Brandywine, Boston Mills and Deltrecs are referred to herein
individually as a “2014 Borrower” and collectively as “2014 Borrowers”), HUNTER
MOUNTAIN ACQUISITION, INC., a New York corporation (“HMA”), HUNTER MOUNTAIN SKI
BOWL INC., a New York corporation (“Hunter Ski”), HUNTER MOUNTAIN FESTIVALS,
LTD., a New York corporation (“Hunter Festivals”), HUNTER MOUNTAIN RENTALS LTD.,
a New York corporation (“Hunter Rentals”), HUNTER MOUNTAIN RESORT VACATIONS,
INC. a New York corporation (“Hunter Vacations”), HUNTER MOUNTAIN BASE LODGE,
INC., a New York corporation (“Hunter Lodge”), Frosty Land, Inc., a New York
corporation (“Frosty”; each of Frosty, HMA, Hunter Festivals, Hunter Ski, Hunter
Rentals, Hunter Vacations, Hunter Lodge and Peak Resorts are referred to herein
individually as a “Hunter Mountain Borrower” and collectively as “Hunter
Mountain Borrowers”), EPT MOUNT SNOW, INC., a Delaware corporation (“EPT Mount
Snow”), EPT SKI PROPERTIES, INC., a Delaware corporation (“EPT Ski”) and  EPT
MAD RIVER, INC. (“EPT Mad River”).

A.EPT Ski, EPT Mount Snow and EPT Mad River (collectively, “Lenders”), have
provided certain loans and other credit accommodations to 2014 Borrowers and
Hunter Mountain Borrowers (collectively, “Borrowers”) pursuant to (i)  that
certain that certain Master Credit and Security Agreement dated as of December
1, 2014, by and among the 2014 Borrowers and EPT Ski and EPT Mount Snow
(together with any amendment thereto, the “2014 Credit Agreement”), (ii) that
certain Master Credit and Security Agreement dated as of January 6, 2016, by and
among the Hunter Mountain Borrowers and EPT Ski (together with any amendment
thereto, the “Hunter Mountain Credit Agreement”), (iii) that certain Master
Credit and Security Agreement dated as of September 1, 2016, by and among Peak
Resorts, Mount Snow and EPT Mount Snow (together with any amendment thereto, the
“Mount Snow Credit Agreement”), (iv) that certain letter pertaining to the 2014
Credit Agreement from EPT Ski and EPT Mount Snow to Peak Resorts dated July 13,
2016 (the “2014 Credit Agreement Letter”), and (v) that certain letter
pertaining to the Hunter Mountain Credit Agreement from EPT Ski to Peak Resorts
dated July 13, 2016 (the “Hunter Mountain Credit Agreement Letter” and together
with the 2014 Credit Agreement Letter, collectively the “Credit Agreement
Letters”). 

B.Borrowers have requested certain modifications to the 2014 Credit Agreement,
the Hunter Mountain Credit Agreement and the Mount Snow Credit Agreement (each,
a “Credit Agreement” and collectively the “Credit Agreements”) as described
herein

C.Lenders are willing to agree to the foregoing requests by Borrowers, subject,
however, to the terms, conditions and agreements set forth in this Modification.





--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, and other good and valuable consideration, the receipt, adequacy
and legal sufficiency of which are hereby acknowledged, Borrowers and Lenders
agree as follows:

1. Definitions; Effect of Amendment; Recitals.  All capitalized terms used but
not defined in this Modification shall have the meanings given to them in that
certain Amended and Restated Master Cross-Default Agreement dated as of January
6, 2016, by and among Lenders, Borrowers and the Guarantors referred to therein
(together with any amendment or addenda thereto, the “Agreement”). As used in
this Modification, the term “Credit Documents” means, collectively, the  “Loan
Documents” as defined in each of the Credit Agreements, together with the
“Transaction Documents” as defined in the Agreement. If any of the terms and
conditions of this Modification conflict with the terms and conditions of the
Agreement, then the terms and conditions of this Modification shall govern. The
foregoing Recitals are hereby incorporated into this Modification as if fully
set forth below.

﻿

2. Amendments to the Credit Agreements.  

a) 2014 Credit Agreement.  Upon the satisfaction of the contingency set forth in
Section 4 of this Modification, the requirements of Peak Resorts in paragraph
number 1 of the 2014 Credit Agreement Letter shall be terminated and of no
further force or effect and the terms and provisions set forth in this
Modification shall control and govern in lieu thereof. 

(i) Section 11.2 of the 2014 Credit Agreement is amended by inserting the
following text as new Section 11.2(l) therein, to read in its entirety as
follows:

﻿

“No later than thirty (30) days after the closing of any Summer Road Investment,
Peak Resorts shall deliver to Lender either (the “One Month Interest
Obligation”) (1) the Initial Letter of Credit or (2) cash in the amount of the
sum of one (1) month of Lease Payment Obligations and Debt Service
Payments.  Lender and EPT Mad River, Inc. (collectively, “EPT Beneficiaries”),
and any of them, shall have the right to draw on any Letter of Credit upon the
occurrence of any of the following (each, a “Letter of Credit Event”): (i) upon
any failure of the Letter of Credit issuer to maintain an Investment Grade
Rating, (ii) upon any Event of Default, (iii) upon any failure by Borrowers to
comply with the covenant set forth in Section 11.4 hereof on or after May 1,
2017 or any failure by Hunter Mountain Borrowers to comply with Section 11.4 of
the Hunter Mountain Credit Agreement on or after May 1, 2017, (iv) at any time
within sixty (60) days prior to the expiration date of any Letter of Credit, or
(v) the issuer of the Letter of Credit gives notice Lender notice of nonrenewal
or any other similar document.  The Initial Letter of Credit shall be in the
amount (the “Initial Letter of Credit Amount”) of not less than the sum of one
(1) month of Lease Payment Obligations and Debt Service Payments. Upon the
occurrence of any Letter of Credit Event, Peak Resorts shall deliver to Lender
in replacement of the One Month Interest Obligation either (the “Three Month's
Interest Obligation”) (1) a Replacement Letter of Credit in the stated amount
(the “Replacement Letter of Credit Amount”) of not



--------------------------------------------------------------------------------

 

less than the sum of three (3) months of Lease Payment Obligations and Debt
Service Payments or (2) cash in the amount of the sum of three (3) months of
Lease Payment Obligations and Debt Service Payments. For the avoidance of doubt,
following the closing of a Summer Road Investment, Borrower shall at all times
satisfy the One Month Interest Obligation or the Three Month's Interest
Obligation as the case may be.”

﻿

(ii) Annex I to the 2014 Credit Agreement is hereby amended to insert the
following definitions, each to read in their respective entirety as follows:

﻿

“Initial Letter of Credit” means an irrevocable unconditional standby letter of
credit in favor of EPT Beneficiaries in the stated amount of the Initial Letter
of Credit Amount and meeting the requirements of a “Letter of Credit” as set
forth herein, and otherwise acceptable to Lender in its sole discretion.

“Investment Grade Rating” means ratings from each of Moody’s Investor Services
and Standard & Poor’s of not less than Baa3 (Moody’s) and BBB- (Standard &
Poor’s).

“Hunter Mountain Borrowers” has the meaning given such term in the Hunter
Mountain Credit Agreement.

“Hunter Mountain Credit Agreement” has the meaning given such term in the Master
Credit and Security Agreement dated as of September 1, 2016, by and among Peak
Resorts, Mount Snow and Mount Snow Lender.

“Letter of Credit” means the Initial Letter of Credit and any Replacement Letter
of Credit, which in each case shall be an irrevocable unconditional standby
letter of credit (a) in the stated amount of not less than the Letter of Credit
Amount, (b) payable to EPT Beneficiaries, (c) issued by an issuer having an
Investment Grade Rating and in a form approved by Administrative Agent, (d)
providing EPT Beneficiaries the absolute and unconditional right to draw thereon
as provided in Section 11.2(l) hereof, and (e) otherwise acceptable to Lender in
its sole discretion.

“Letter of Credit Amount” means (i) with respect to the  Initial Letter of
Credit, the Initial Letter of Credit Amount, and (ii) with respect to any
Replacement Letter of Credit, the Replacement Letter of Credit Amount.

“Replacement Letter of Credit” means an irrevocable unconditional standby letter
of credit in favor of EPT Beneficiaries in the stated amount of the Replacement
Letter of Credit Amount and meeting requirements of a “Letter of Credit” as set
forth herein, and otherwise acceptable to Lender in its sole discretion.





--------------------------------------------------------------------------------

 

“Summer Road Investment” means a Peak Resorts private equity offering to Summer
Road, LLC for no less than Fifteen Million and 00/100 Dollars ($15,000,000.00).

b) Hunter Mountain Credit Agreement.  Upon the satisfaction of the contingency
set forth in Section 4 of this Modification, the requirements of Peak Resorts in
paragraph number 1 of the Hunter Mountain Credit Agreement Letter shall be
terminated and of no further force or effect and the terms and provisions set
forth in this Modification shall control and govern in lieu thereof.

(i) Section 11.2 of the Hunter Mountain Credit Agreement is amended by inserting
the following text as new Section 11.2(l) therein, to read in its entirety as
follows:

﻿

“No later than thirty (30) days after the closing of any Summer Road Investment,
Peak Resorts shall deliver to Lender either (the “One Month Interest
Obligation”) (1) the Initial Letter of Credit or (2) cash in the amount of the
sum of one (1) month of Lease Payment Obligations and Debt Service Payments.
Lender, EPT Mount Snow, Inc. and EPT Mad River, Inc. (collectively, “EPT
Beneficiaries”), and any of them, shall have the right to draw on any Letter of
Credit upon the occurrence of any of the following (each, a “Letter of Credit
Event”): (i) upon any failure of the Letter of Credit issuer to maintain an
Investment Grade Rating, (ii) upon any Event of Default, (iii) upon any failure
by Borrowers to comply with the covenant set forth in Section 11.4 hereof on or
after May 1, 2017 or any failure by 2014 Borrowers to comply with Section 11.4
of the 2014 Credit Agreement on or after May 1, 2017, (iv) at any time within
sixty (60) days prior to the expiration date of any Letter of Credit, or (v) the
issuer of the Letter of Credit gives notice Lender notice of nonrenewal or any
other similar document. The Initial Letter of Credit shall be in the amount (the
“Initial Letter of Credit Amount”) of not less than the sum of one (1) month of
Lease Payment Obligations and Debt Service Payments.  Upon the occurrence of any
Letter of Credit Event, Peak Resorts shall deliver to Lender in replacement of
the One Month Interest Obligation either (the “Three Month's Interest
Obligation”) (1) a Replacement Letter of Credit in the stated amount (the
“Replacement Letter of Credit Amount”) of not less than the sum of three (3)
months of Lease Payment Obligations and Debt Service Payments or (2) cash in the
amount of the sum of three (3) months of Lease Payment Obligations and Debt
Service Payments. For the avoidance of doubt, following the closing of a Summer
Road Investment, Borrower shall at all times satisfy the One Month Interest
Obligation or the Three Month's Interest Obligation as the case may be.”

﻿

(ii) Annex I to the Hunter Mountain Credit Agreement is hereby amended to insert
the following definitions, each to read in their respective entirety as follows:

﻿





--------------------------------------------------------------------------------

 

“Initial Letter of Credit” means an irrevocable unconditional standby letter of
credit in favor of EPT Beneficiaries in the stated amount of the Initial Letter
of Credit Amount and meeting requirements of a “Letter of Credit” as set forth
herein, and otherwise acceptable to Lender in its sole discretion.

“Investment Grade Rating” means ratings from each of Moody’s Investor Services
and Standard & Poor’s of not less than Baa3 (Moody’s) and BBB- (Standard &
Poor’s).

“2014 Borrowers” means the “Borrowers” referred to in the 2014 Credit Agreement.

“Letter of Credit” means the Initial Letter of Credit and any Replacement Letter
of Credit, which in each case shall be an irrevocable unconditional standby
letter of credit (a) in the stated amount of not less than the Letter of Credit
Amount, (b) payable to EPT Beneficiaries, (c) issued by an issuer having an
Investment Grade Rating and in a form approved by Administrative Agent, (d)
providing EPT Beneficiaries the absolute and unconditional right to draw thereon
as provided in Section 11.2(l) hereof, and (e) otherwise acceptable to Lender in
its sole discretion.

“Letter of Credit Amount” means, (i) with respect to the Initial Letter of
Credit, the Initial Letter of Credit Amount, and (ii) with respect to any
Replacement Letter of Credit, the Replacement Letter of Credit Amount.

“Replacement Letter of Credit” means an irrevocable unconditional standby letter
of credit in favor of EPT Beneficiaries in the stated amount of the Replacement
Letter of Credit Amount and meeting requirements of a “Letter of Credit” as set
forth herein, and otherwise acceptable to Lender in its sole discretion.

“Summer Road Investment” means a Peak Resorts private equity offering to Summer
Road, LLC for no less than Fifteen Million and 00/100 Dollars ($15,000,000.00). 

c) Mount Snow Credit Agreement. Without limiting the generality of Section 3(c)
below, the reference to the Hunter Mountain Credit Agreement contained in
Section 11.4 of the Mount Snow Credit Agreement is amended to refer to the
Hunter Mountain Credit Agreement as amended by this Modification.

3. Modification of all Credit Documents.  The applicable provisions of all
Credit Documents are modified as follows:

a) all references to the 2014 Credit Agreement are amended to be references to
the 2014 Credit Agreement as modified by this Modification;

b) all references to the Hunter Mountain Credit Agreement are amended to be
references to the Hunter Mountain Credit Agreement as modified by this
Modification;



--------------------------------------------------------------------------------

 

c) all references to the Mount Snow Credit Agreement are amended to be
references to the Mount Snow Credit Agreement as modified by this Modification;

d) the definition of “Security Documents” contained in the Agreement shall be
deemed to include the Letter of Credit (as defined in the 2014 Credit Agreement
or the Hunter Mountain Credit Agreement, as each is modified hereby);

e) the definition of “Loan Documents” contained in the Credit Agreements shall
be deemed to include the Letter of Credit, and all references to the “Loan
Documents” or any “Loan Document” are amended to be references to the Credit
Documents as modified hereby; and

f) the terms of this Modification are hereby incorporated into the Agreement,
and this Modification is added as a “Transaction Document” pursuant to Section 4
of the Agreement.

4. Contingency.  The effectiveness of this Modification is contingent upon Peak
Resorts closing on a private equity offering to Summer Road, LLC for no less
than Fifteen Million and 00/100 Dollars ($15,000,000.00) no later than November
15, 2016, otherwise, this Modification shall automatically terminate and none of
the parties hereto shall have any further obligations under this Modification
and the terms of the Credit Agreements and the Credit Agreement Letters shall
remain in full force and effect as if this Modification was never entered into
among the parties hereto.

﻿

5. Redemption.  Notwithstanding anything in the Credit Agreements, the Credit
Agreement Letters or any of the Credit Documents to the contrary, neither Peak
Resorts nor any of the Borrowers shall redeem any preferred stock, or common
stock converted from preferred stock, without the prior approval from the
Lenders.

﻿

6. Counterparts.  This Modification may be executed at different times and in
any number of counterparts, each of which when so executed shall be deemed to be
an original, and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Modification by electronic mail or portable document format (pdf) shall be as
effective as delivery of a manually executed counterpart of this
Modification.  In proving this Modification, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

﻿

7. Entire Agreement. The Credit Documents, as amended hereby, constitute the
entire agreement between Borrowers and Lenders, and any other prior written or
oral understandings or representations of any kind shall not be deemed binding
upon either Borrowers or Lenders except to the extent reflected in the express
terms of the Credit Documents, as so amended.

﻿

8. Not a Novation. This Modification constitutes an amendment of the Credit
Documents and not a novation thereof.

﻿



--------------------------------------------------------------------------------

 

9. No Oral Modifications. This Modification, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Borrowers or Lenders, but only by
an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

﻿

10. Representations and Warranties.  Each Borrower represents and warrants to
the Lenders as follows:  (a) it is a validly existing corporation under the laws
of its jurisdiction of incorporation as indicated in the first paragraph above
and each Borrower and the undersigned Guarantors have full corporate power and
authority to enter into this Modification and any documents or transactions
contemplated hereby and to pay and perform any obligations it may have in
respect of the foregoing; (b) its execution, delivery and performance of this
Modification and any documents or transactions contemplated hereby do not
violate or conflict with, or require any consent under, (1) its organizational
documents or any other agreement or document relating to its formation,
existence or authority to act, (2) any agreement or instrument by which it or
any its properties is bound, (3) any court order, judicial proceeding or any
administrative or arbitral order or decree, or (4) any applicable law, rule or
regulation; (c) no authorization, approval or consent of or by, and no notice to
or filing or registration with, any governmental authority or any other person
or entity is necessary for it to enter into this Modification or any document or
transaction contemplated hereby or to perform any of its obligations with
respect to any of the foregoing and (d) no default or event of default currently
exists under the Credit Documents (or any of them).

﻿

11. No Impairment.  Nothing in this Modification shall be deemed to or shall in
any manner prejudice or impair the Credit Documents. This Modification shall not
be deemed to be nor shall it constitute any alteration, waiver, annulment or
variation of the liens and encumbrances of the Credit Documents, or the terms
and conditions of or any rights, powers, or remedies under the Credit Documents,
except as expressly set forth herein.

﻿

12. Successors and Assigns.  This Modification shall inure to the benefit of,
and be binding upon Borrowers and Lenders, and their respective successors and
assigns.

﻿

13. Affirmation of the Agreement.  Each Borrower reaffirms its obligations under
the Credit Agreements, as amended hereby, and the other Credit Documents to
which it is a party or by which it is bound, and represents, warrants and
covenants to the Lenders, as a material inducement to the Lenders to enter into
this Modification, that: (a) such Borrower has no and in any event waives any
defense, claim or right of setoff or recoupment with respect to its obligations
under, or in any other way relating to, the Credit Agreements, as amended
hereby, or any of the other Credit Documents to which it is a party, or any
Lenders' actions or inactions, and (b) except as otherwise expressly provided in
this Modification, all representations and warranties made by such Borrower in
the Credit Agreements or the other Credit Documents to which it is a party are
true and complete on the date hereof as if made on the date hereof.

﻿

14. No Other Modifications; Ratification of Loan Documents.  Except as expressly
set forth herein, or necessary to incorporate the modifications and amendments
herein, all the terms and conditions of the Credit Documents shall remain
unmodified and in full force and effect, and



--------------------------------------------------------------------------------

 

Borrowers and the consenting Guarantors confirm and ratify all such documents
and agree to perform and comply with the terms and conditions of the Credit
Documents, as modified herein.  Nothing in this Modification shall constitute a
waiver by any of the Lenders of any Default or Event of Default which may exist
on the date hereof; and nothing herein shall require any Lender to waive any
Default or Event of Default which may arise hereafter.  Nothing herein shall act
to release any Lien on any Collateral (as such terms are defined in each
respective Credit Agreement) or limit the scope or amount of the obligations
secured thereby.

﻿

15. Further Assurance. Borrowers agree to execute such other and further
documents and instruments as Lenders may request to implement the provisions of
this Modification and to perfect and protect the liens and security interests
created by the Credit Documents.

﻿

16. Expenses.  The Borrowers shall jointly and severally pay the reasonable
out-of-pocket legal fees and expenses incurred by the Lenders in connection with
the preparation and closing of this Modification and any other documents
referred to herein and the consummation of any transactions referred to herein
or therein.

﻿

17. No Unwritten Agreements.  The following statement is given pursuant to
Mo.Rev.Stat. Section 432.047: "Oral or unexecuted agreements or commitments to
loan money, extend credit or to forbear from enforcing repayment of a debt
including promises to extend or renew such debt are not enforceable, regardless
of the legal theory upon which it is based that is in any way related to the
credit agreement.  To protect you (borrower(s)) and us (creditor) from
misunderstanding or disappointment, any agreements we reach covering such
matters are contained in this writing, which is the complete and exclusive
statement of the agreement between us, except as we may later agree in writing
to modify it."  For purposes of the preceding statement, the other Credit
Documents are hereby incorporated in and made a part of this Modification;
provided, however, that, insofar as any direct conflict exists between the terms
of the other Credit Documents and those of this Modification, the terms of this
Modification shall prevail and govern.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers and Lenders have caused this Modification to be
duly executed. 

﻿

BORROWERS:

﻿

﻿

/s/ Stephen Mueller

Stephen Mueller

Vice President

 

 

 

 

/s/ Stephen Mueller

Stephen Mueller

Vice President

 

 

PEAK RESORTS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

JFBB SKI AREAS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

BOSTON MILLS SKI RESORT, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

BRANDYWINE SKI RESORT, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

DELTRECS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

MOUNT SNOW, LTD.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

SYCAMORE LAKE, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HUNTER MOUNTAIN ACQUISITION, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

HUNTER MOUNTAIN SKI BOWL INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HUNTER MOUNTAIN FESTIVALS, LTD.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

HUNTER MOUNTAIN RENTALS LTD.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HUNTER RESORT VACATIONS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

HUNTER MOUNTAIN BASE LODGE, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

FROSTY LAND, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 





 

--------------------------------------------------------------------------------

 

﻿

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers and Lenders have caused this Modification to be
duly executed.

﻿

LENDERS:

﻿

EPT SKI PROPERTIES, INC.

 

By: /s/ Morgan G. Earnest II

Print: Morgan G. Earnest II

Title: Vice President

 

 

EPT MOUNT SNOW, INC.

 

By: /s/ Morgan G. Earnest II

Print: Morgan G. Earnest II

Title: Vice President

 

﻿

EPT MAD RIVER, INC.

 

By: /s/ Morgan G. Earnest II

Print: Morgan G. Earnest II

Title: Vice President

 

 

 

﻿





 

--------------------------------------------------------------------------------

 



GUARANTOR'S CONSENT

﻿

The undersigned Guarantors under the Credit Agreements hereby (i) acknowledges
and consents to the terms of this Modification, (ii) reaffirms the full force
and effect of its respective Guaranty as of the day and year first above
written, (iii) agrees that the Guaranty guarantees repayment of the Debt, as
defined in the Guaranty, as such obligations and liabilities have been modified
pursuant to this Modification, (iv) waives any defense, claim or right of setoff
or recoupment each Guarantor may have in respect of the Guaranty, the Credit
Agreement, any other Credit Documents, or any Lenders' actions or inactions, and
(v) agrees that no Lender has any duty to give any Guarantor notice of or obtain
the Guarantor's consent to the transactions described in the Modification, and
that the giving of notice to each Guarantor and the obtainment of its consent in
this instance shall not impose any similar or other duty upon the Lenders in any
future matter or transaction.

﻿

PEAK RESORTS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

JFBB SKI AREAS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

MAD RIVER MOUNTAIN, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

S N H DEVELOPMENT, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

L.B.O. HOLDING, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

MOUNT SNOW, LTD.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

SYCAMORE LAKE, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HIDDEN VALLEY GOLF AND SKI, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

SNOW CREEK, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

PAOLI PEAKS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 



 

--------------------------------------------------------------------------------

 

DELTRECS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

BRANDYWINE SKI RESORT, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

BOSTON MILLS SKI RESORT, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

WC ACQUISITION CORP.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

RESORT HOLDINGS, L.L.C.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

BLC OPERATORS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

HUNTER MOUNTAIN ACQUISITION, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HUNTER MOUNTAIN SKI BOWL INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

HUNTER MOUNTAIN FESTIVALS, LTD.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HUNTER MOUNTAIN RENTALS LTD.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

HUNTER RESORT VACATIONS, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

HUNTER MOUNTAIN BASE LODGE, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

FROSTY LAND, INC.

 

By: /s/ Stephen Mueller

Print: Stephen Mueller

Title: Vice President

 

 

 

 

﻿

﻿

﻿



 

--------------------------------------------------------------------------------